

117 S1692 IS: Concentrating on High-Value Alzheimer’s Needs to Get to an End (CHANGE) Act of 2021
U.S. Senate
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1692IN THE SENATE OF THE UNITED STATESMay 19, 2021Mrs. Capito (for herself, Ms. Stabenow, Mr. Wicker, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide better care and outcomes for Americans living with Alzheimer's disease and related dementias and their caregivers, while accelerating progress toward prevention strategies, disease modifying treatments, and, ultimately, a cure.1.Short title; table of contents; findings(a)Short titleThis Act may be cited as the Concentrating on High-Value Alzheimer’s Needs to Get to an End (CHANGE) Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents; findings.Sec. 2. Cognitive impairment detection benefit in the Medicare annual wellness visit and initial preventive physical examination.Sec. 3. Medicare quality payment program.Sec. 4. Report to congress on implementation.(c)FindingsCongress finds the following:(1)It is estimated that 6,200,000 Americans age 65 and older are living with Alzheimer’s disease in 2021. More than 1 in 9 people age 65 and older has Alzheimer’s. By 2050, the number of Americans age 65 and older with Alzheimer’s dementia is projected to reach 12,700,000.(2)Alzheimer’s disease disproportionately impacts women and people of color.(3)Almost two-thirds of Americans with Alzheimer’s disease are women.(4)According to the Centers for Disease Control and Prevention, among people ages 65 and older, African Americans have the highest prevalence of Alzheimer’s disease and related dementias (13.8 percent), followed by Hispanics (12.2 percent), and non-Hispanic Whites (10.3 percent), American Indian and Alaska Natives (9.1 percent), and Asian and Pacific Islanders (8.4 percent). This higher prevalence translates into a higher death rate—Alzheimer’s deaths increased 55 percent among all Americans between 1999 and 2014, while the number was 107 percent for Latinos and 99 percent for African Americans.(5)Currently available data shows that about half of individuals age 65 and older with mild cognitive impairment (MCI)—roughly 5,000,000 Americans—have MCI due to Alzheimer’s disease. Approximately 15 percent of individuals with MCI develop dementia after 2 years and 32 percent develop Alzheimer’s dementia within 5 years’ follow-up.(6)Addressing modifiable risk factors such as physical activity, smoking, education, staying socially and mentally active, blood pressure, and diet might prevent or delay up to 40 percent of dementia cases.(7)An early, documented diagnosis, communicated to the patient and caregiver, enables early access to care planning services and available medical and nonmedical treatments, and optimizes patients’ ability to build a care team, participate in support services, and enroll in clinical trials.(8)Alzheimer’s exacts an emotional and physical toll on caregivers, resulting in higher incidence of heart disease, cancer, depression, and other health consequences.(9)More than 11,000,000 Americans provide unpaid care for people with Alzheimer's or other dementia and provided nearly $257,000,000,000 in unpaid care to people living with Alzheimer’s and other dementias in 2020.(10)In 2021, it is estimated that Alzheimer’s and related dementias will have cost Medicare and Medicaid programs $239,000,000,000. By 2050, it is estimated that these direct costs will increase to as much as $1,100,000,000,000. 2.Cognitive impairment detection benefit in the Medicare annual wellness visit and initial preventive physical examination(a)Annual wellness visit(1)In generalSection 1861(hhh)(2) of the Social Security Act (42 U.S.C. 1395x(hhh)(2)) is amended—(A)by striking subparagraph (D) and inserting the following:(D)Detection of any cognitive impairment or progression of cognitive impairment that shall—(i)be performed using a cognitive impairment detection tool identified by the National Institute on Aging as meeting its criteria for selecting instruments to detect cognitive impairment in the primary care setting, and other validated cognitive detection tools as the Secretary determines;(ii)include documentation of the tool used for detecting cognitive impairment and results of the assessment in the medical record of the patient; and(iii)take into consideration the tool used, and results of, any previously performed cognitive impairment detection assessment.;(B)by moving subparagraphs (G) and (H) two ems to the left;(C)by redesignating subparagraph (I) as subparagraph (J); and(D)by inserting after subparagraph (H) the following new subparagraph:(I)Referral of patients with detected cognitive impairment or potential cognitive decline to—(i)appropriate Alzheimer’s disease and dementia diagnostic services, including amyloid positron emission tomography, and other medically accepted diagnostic tests that the Secretary determines are safe and effective;(ii)specialists and other clinicians with expertise in diagnosing or treating Alzheimer’s disease and related dementias;(iii)available community-based services, including patient and caregiver counseling and social support services; and(iv)appropriate clinical trials..(2)Effective dateThe amendments made by paragraph (1) shall apply to annual wellness visits furnished on or after January 1, 2022.(b)Initial preventive physical examination(1)In generalSection 1861(ww)(1) of the Social Security Act (42 U.S.C. 1395x(ww)(1)) is amended by inserting detection of any cognitive impairment or progression of cognitive impairment as described in subparagraph (D) of subsection (hhh)(2) and referrals as described in subparagraph (I) of such subsection, after upon the agreement with the individual,.(2)Effective dateThe amendments made by paragraph (1) shall apply to initial preventive physical examinations furnished on or after January 1, 2022.3.Medicare quality payment programNot later than January 1, 2022, the Secretary of Health and Human Services shall implement Medicare policies under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), including quality measures and Medicare Advantage plan rating and risk adjustment mechanisms, that reflect the public health imperative of—(1)promoting healthy brain lifestyle choices;(2)identifying and responding to patient risk factors for Alzheimer’s disease and related dementias; and(3)incentivizing providers for—(A)adequate and reliable cognitive impairment detection in the primary care setting, that is documented in the electronic health record of the patient and communicated to the patient;(B)timely Alzheimer’s disease diagnosis; and(C)appropriate care planning services, including identification of, and communication with patients and caregivers regarding, the potential for clinical trial participation.4.Report to congress on implementationNot later than 3 years after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report on the implementation of the provisions of, and amendments made by, this Act, including—(1)the increased use of validated tools for detection of cognitive impairment and Alzheimer’s disease;(2)utilization of Alzheimer’s disease diagnostic and care planning services; and(3)outreach efforts in the primary care and patient communities.